PER CURIAM.
Oscar Stilley appeals the district court’s1 dismissal under Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), of his 42 U.S.C. §§ 1983, 1985, and 1988 complaint against defendant justices of the Arkansas Supreme Court. He also appeals the denial of his motion for reconsideration. Having carefully reviewed the record, we conclude that the district court did not abuse its discretion in determining that abstention was appropriate, and in denying the motion for reconsideration. Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas.